Citation Nr: 9936199	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-01 910A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an October 29, 1997 
decision to deny an appeal for an effective date earlier than 
October 21, 1994 for a grant of service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Crystal L. Usher, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968. 

This matter comes before the Board as the result of a 
decision by the Board issued on October 29, 1997.  In a 
letter dated in September 1998, the veteran submitted a 
motion for revision or reversal of the Board's October 1997 
decision, in which he alleged that the Board's decision 
contained CUE and referenced Public Law 105-111 and 
38 U.S.C.A. § 7111.  In a letter dated in April 1999, the 
veteran was advised that, although his motion for 
reconsideration of the October 29, 1997 Board decision had 
been denied, the claim could be reviewed under the provisions 
of Public Law 105-111 which permitted review of Board 
decisions on the basis of CUE, provided he specifically 
requested that his motion for reconsideration be considered a 
motion for CUE.  An August 1999 letter from the Board to the 
veteran reflects that the veteran's attorney specifically 
requested review of the Board decision on the basis of CUE.  
See 38 C.F.R. § 20.1404(e) (1999).  


FINDING OF FACT

The October 29, 1997 Board decision was adequately supported 
by the evidence then of record, and was not undebatably 
erroneous. 


CONCLUSION OF LAW

The October 29, 1997 Board decision, which denied an appeal 
for an effective date earlier than October 21, 1994 for a 
grant of service connection for PTSD, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis. A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the October 1997 Board decision entered 
findings of fact that: in November 1972, VA received the 
veteran's claim for service connection for a personality 
disorder; in a February 20, 1973, rating decision, the RO 
denied service connection for a personality disorder; the 
veteran was informed of the decision in a VA letter dated in 
March 1973, but did not appeal; in a February 5, 1974, rating 
decision, the RO denied service connection for a psychiatric 
condition; the veteran was informed of this decision in a VA 
letter dated in February 7, 1974, but did not appeal; in a 
March 8, 1976, rating decision, the RO confirmed the prior 
denial of service connection for a psychiatric condition in 
denying the veteran's claim for increased benefits; in August 
1979, the veteran attempted to reopen a claim for service 
connection for a nervous condition; however, she was advised 
by VA letter, dated in November 1979, that to reopen a 
previously denied final decision, new and material evidence 
needed to be submitted which would warrant reopening the 
claim; on October 21, 1994, VA received the veteran's claim 
to reopen a claim for service connection for an acquired 
psychoneurosis, major depressive disorder; and that the RO, 
in a rating decision dated in September 1995, granted service 
connection for PTSD, effective from October 21, 1994.  In 
this decision, the Board denied the appeal for an effective 
date earlier than October 21, 1994, for the grant of service 
connection for PTSD.  

In the reasons and bases portion of the October 1997 
decision, the Board noted that the February 1973, February 
1974, and March 1976 rating decisions were based on medical 
evidence consisting of the veteran's service medical records 
and numerous VA outpatient, hospitalization, and examination 
reports, all of which consistently noted that the veteran had 
a personality disorder.  The Board found that reasonable 
minds could conclude, based on this evidence, that the 
veteran did not incur or aggravate a chronic acquired 
psychiatric disability either in service or after service, so 
that any error was not clear and unmistakable.  

The Board also noted that the earliest treatment that the 
veteran received for major depressive disorder was in 1992, 
and major depression and PTSD were diagnosed in 1994, with a 
psychological nexus opinion between PTSD and sexual assault 
in service, with confirming psychiatric opinion in 1995.  The 
Board emphasized in its October 1997 decision, however, that 
none of these records were received by VA until after the 
veteran's October 1994 filing of the claim to reopen, and 
that for this reason the Board was precluded from considering 
any evidence created or added to the file subsequent to the 
unappealed rating decisions because that evidence was not 
available to the adjudicators at the time of the rating 
decisions; that is, CUE must be based on the record and law 
that existed at the time of the prior adjudication.  The 
Board found that, as the date of receipt of October 21, 1994 
was later than the date entitlement arose, and the earlier 
decisions did not contain CUE, the appropriate effective date 
for the grant of service connection for PTSD, in accordance 
with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, was October 
21, 1994.  

In the motion for reconsideration dated in September 1998, 
and at a personal hearing in May 1997, the veteran, through 
her attorney, presented her contentions regarding CUE in the 
October 1997 Board decision.  The errors are alleged to be: 
1) that the November 1972 discharge summary (actually, the 
summary dealt with hospitalization from November 1972 to 
March 1973), which included a diagnosis of neurotic 
depression, was not before the RO adjudicator at the time of 
the February 1973 rating decision (that is, that the issue of 
service connection for depression had been raised by this VA 
record but was not discussed or adjudicated by the February 
1973 rating decision); 2) VA's failure to assist the veteran 
by timely providing records and by destroying records; 3) the 
Board should have considered equitable tolling, due to the 
veteran's psychiatric inability to file a timely appeal, and 
that female veterans suffer peculiar obstacles with regard to 
claims stemming from sexual assault.  At the May 1997 Board 
videoconference hearing, the veteran's attorney argued that 
"medical history since 1970 has been a diagnosis of 
depression," and that the information about a diagnosis of 
depression in "November" 1972 was available to VA through 
various means, and that tests at service entrance or during 
service "would have disclosed depressive disorders" as well 
as personality disorders and major manic depressive 
schizophrenia and mental unfitness, and that, because the 
veteran was denied access to part of her records, she was 
unable to file an appeal.   

With regard to the contention that the November 1972 to March 
1973 discharge summary, which included a diagnosis of 
neurotic depression, should have been before the adjudicator 
of the February 1973 decision, the date of the discharge 
summary reflects that it did not exist until March 1973 (and 
was received by the RO in April 1973), after the rating 
decision.  Even assuming that treatment records of the 
hospitalization (which began in November 1972) had been 
created as of February 1973, there is no evidence that the 
diagnosis of neurotic depression had been entered at that 
time.  In this regard, notwithstanding the veteran's 
attorney's representation at the personal hearing that 
depression had been diagnosed since 1970, there was no such 
evidence of record at the time of the February 1973 rating 
decision to show a 1970 diagnosis of depression.  

Moreover, even assuming, arguendo, that an error had been 
committed, the fact that the March 1973 diagnosis of neurotic 
depression was only one of two psychiatric diagnoses, and 
listed second in order after the diagnosis of hysterical 
personality, considered in light of the multiple VA 
outpatient, hospitalization, and examination reports, all of 
which (except for the March 1973 report) consistently noted 
that the veteran had a personality disorder, it would not 
have been absolutely clear that a different result would have 
ensued, that is, that the evidence compelled the conclusion 
that the veteran's proper diagnosis was depression.  

The law at the time of the October 1997 Board decision 
required not only that an error be committed; the error had 
to have compelled the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  It had to be absolutely clear 
that a different result would have ensued.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc); 38 C.F.R. § 3.105(a) 
(1997).  The Board, in its October 1997 decision, 
specifically found that there was medical evidence upon which 
the RO could have relied which consistently noted that the 
veteran had a personality disorder (so that reasonable minds 
could conclude, based on this evidence, that the veteran did 
not incur or aggravate a chronic acquired psychiatric 
disability either in service or after service), that any 
error was not clear and unmistakable, that evidence created 
or added to the file subsequent to the unappealed rating 
decisions reflecting diagnoses of depression could not be 
considered in determining whether there was CUE, that the 
earlier decisions did not contain CUE, that the date of 
receipt of evidence upon which the claim was reopened and 
granted was October 21, 1994, which was later than the date 
entitlement arose (diagnoses of depression in 1992 with 
medical nexus opinion evidence), and that the appropriate 
effective date for the grant of service connection for PTSD, 
in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400, was October 21, 1994.  The Board now finds that the 
October 29, 1997 Board decision was adequately supported by 
the evidence then of record, and was not undebatably 
erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403. 

With regard to the contention that alleged error in a Board 
decision was due to a failure to fulfill the duty to assist 
the veteran by failing to timely provide records, such could 
not form the basis of CUE because the Secretary's failure to 
fulfill the duty to assist cannot form the basis of CUE.  See 
38 C.F.R. § 20.1400(d).  This encompasses the contentions 
that information about a diagnosis of depression in 
"November" 1972 should have been made a part of the claims 
file, additional testing would have disclosed a diagnosis of 
depression, and that the veteran was denied access to her 
records.  The Court has specifically noted that a breach of 
the duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete rather than 
an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994). 

As to the contention that the Board should have considered 
equitable tolling of the veteran's right to appeal (by 
entering notice of disagreement), neither the veteran nor her 
attorney has cited authority for the Board having such power.  
The contention does not even contemplate administrative 
failure to apply the correct statutory or regulatory 
provisions to the facts, which could not be CUE, but instead 
contends that the Board should go outside statutory and 
regulatory provisions to find authority to act.  Neither the 
RO nor the Board has (or had in 1973) the authority to 
exercise such equitable discretion to find that, due to the 
veteran's psychiatric condition, she was unable to file a 
timely notice of disagreement, or that, because female 
veterans suffer peculiar obstacles with regard to claims 
stemming from sexual assault, the veteran was excused from 
having to file timely notices of disagreement from multiple 
rating decisions.  The time limits for filing are clearly 
delineated by statute and implementing regulations, including 
provision for extension of time limits in accordance with 
certain requirements.  Veterans benefits law is a positively 
enacted statutory law and regulation, and does not include 
equitable considerations normally considered a sufficient 
basis for judicial extension of a filing deadline where 
private litigants are involved.  See Irwin v. 

Veterans Admin., 498 U.S. 89, 96 (1990), reh'g denied sub 
nom. Irwin v. Dept. of Veterans Affairs, 498 U.S. 1075 
(1991); Dudley v. Derwinski, 2 Vet. App. 602 (1992) (en banc 
order) (doctrine of equitable estoppel cannot apply in 
extending the 120-day period to appeal to the Court); 
Thompson (Charles) v. Brown, 8 Vet. App. 169, 177 (1995) (no 
extension may be granted even where the claimant asserts 
inability to comply for "good cause," or because of a 
mental impairment, or because of incorrect or misleading 
information provided by the Court itself).  The facts of this 
case do not justify disregarding the dictates of the 
governing procedural rule.  As Justice Scalia pointed out 
when writing for the court of appeals, lack of jurisdiction 
means "an inability to act, not merely in unappealing cases, 
but in compelling cases as well."  National Black Media 
Coalition v. Federal Communications Comm'n, 760 F.2d 1297, 
1300 (D.C. Cir. 1985); see also OPM v. Richmond, 496 U.S. 
414, 460 (1990). 

For the reasons indicated, the Board finds that the October 
29, 1997 Board decision was not clearly and unmistakably 
erroneous, as the evidence does not demonstrate that there 
was error which, had it not been made, would have manifestly 
changed the outcome of the Board's decision.  See 38 C.F.R. 
§ 20.1403(c).  That is, given the facts available at the 
time, and the prevailing law, there was no undebatable error 
by the Board in denying an appeal for an effective date 
earlier than October 21, 1994 for a grant of service 
connection for PTSD.  In the absence of the kind of error of 
fact or law which would compel a conclusion that the result 
would have been manifestly different but for the error, there 
is simply no basis upon which to find CUE in the Board's 
October 29, 1997 decision.  The veteran's appeal must, 
therefore, be denied.




ORDER

The Board decision of October 29, 1997 not having involved 
CUE, the motion is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

